         Case 2:20-cv-05942-GAM Document 9 Filed 02/11/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHRISTOPHER R. WINDISH                           :
                                                 :              CIVIL ACTION
                                                 :              No. 20-cv-5942
                     v.                          :
                                                 :
BUCKINGHAM TOWNSHIP                              :


                                          ORDER

       This 11th day of February, 2021, for the reasons set forth in the accompanying

Memorandum, it is hereby ORDERED that Defendant’s Motion to Dismiss (ECF 5) is DENIED.

       It is further ORDERED that Defendant’s Motion to Strike (ECF 5) is GRANTED in part.

In Paragraph 141 of Plaintiff’s Complaint (ECF 1) the sentence “so much for compassion” is

stricken. Defendant’s Motion to strike part of Paragraph 191 of the Complaint is DENIED.



                                                         /s/ Gerald Austin McHugh______
                                                         United States District Judge
